


110 HR 6099 IH: To provide for extension of existing and expiring

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6099
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Sires (for
			 himself, Mr. Frank of Massachusetts,
			 and Mr. Capuano) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To provide for extension of existing and expiring
		  agreements under the Moving-to-Work program of the Department of Housing and
		  Urban Development.
	
	
		1.Extension of Moving-to-Work
			 program agreements
			(a)Moving to work
			 demonstration program agreements
				(1)Extension for
			 agencies with expiring agreementsNotwithstanding any prior provision of law,
			 upon the request of a public housing agency not described in paragraph (2) and
			 having a Moving to Work agreement under the demonstration authorized by section
			 204 of the Departments of Veterans Affairs and Housing and Urban Development,
			 and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note; Public
			 Law 104–134; 110 Stat. 1321–281), the Secretary of Housing and Urban
			 Development shall extend the Moving to Work agreement of the agency
			 under—
					(A)such terms as are
			 or were in effect upon the date of expiration of the agreement, and
					(B)for a 12-month
			 period beginning upon the date of execution of the extension.
					(2)Extension for
			 agencies with new agreementsNotwithstanding any prior provision
			 of law, for any public housing agency that previously received an extension of
			 its Moving to Work agreement from the Secretary and entered into a subsequent
			 agreement with the Secretary after January 1, 2008, the Secretary of Housing
			 and Urban Development shall, upon the request of the agency, invalidate such
			 subsequent agreement and extend any agreement that was in effect as of January
			 1, 2008 under—
					(A)such terms as were
			 in effect as of January 1, 2008, and
					(B)for a 12-month
			 period beginning upon the date of execution of the extension authorized
			 pursuant to this paragraph.
					(b)Requirement for
			 compliance
				(1)ComplianceNotwithstanding
			 subsection (a), the Secretary of Housing and Urban Development shall not extend
			 a Moving to Work agreement if the Secretary finds that the public housing
			 agency requesting the extension is not in compliance with the terms of its
			 agreement.
				(2)Appeal of
			 findingsUpon a finding described in paragraph (1), the agency
			 may submit certifications by an independent expert with subject matter
			 experience in the area of the agency’s noncompliance to the Secretary of
			 Housing and Urban Development in order to contest any such finding.
				(3)ResolutionIf
			 the Secretary determines, pursuant to such certifications by the agency, that
			 such agency did not fail to comply with the terms of its agreement, the
			 Secretary shall vacate the finding of such noncompliance and, upon the request
			 of the agency, the Secretary shall extend the term of the agency’s agreement
			 for a 12-month period. The Secretary shall notify the public housing agency of
			 its decision regarding the acceptance or rejection of any such certifications
			 within 30 days after receipt of such certifications.
				(c)Sense of the
			 CongressIt is the sense of the Congress that the maximum number
			 of public housing agencies authorized to participate in the Moving to Work
			 demonstration program should not be expanded until the demonstration has been
			 reformed and permanently authorized through enactment of a Federal law.
			(d)SunsetThis
			 section shall have no force or effect after the expiration of the 18-month
			 period beginning upon the date of the enactment of this Act.
			
